IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-80, 596-01


EX PARTE ASHLEY CHARLES BURRELL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR28712-A IN THE 75TH DISTRICT COURT
FROM LIBERTY COUNTY 


 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to imprisonment for seventy-four years. 
	 Regarding the claims Applicant raises in his habeas application, the trial court, on October
30, 2013, signed an order designating issues, but it does not appear the designated issues have been
resolved because there are no findings in the habeas record provided to this Court. See Tex. Code
Crim. Proc. art. 11.07 § 3. Because it appears that the habeas record has been forwarded
prematurely, this Court remands the application to the 75th District Court of Liberty County to allow
the trial judge to complete an evidentiary investigation and enter findings of fact and conclusions of
law.
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be forwarded to this Court within 120 days of the date of this order.  Any extensions of time shall
be obtained from this Court. 

Filed: December 18, 2013
Do not publish